Opinion filed August 8, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________
                               No. 11-19-00045-CR
                                   __________

               SILVIA AMERICA MARTINEZ, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the County Court at Law
                             Ector County, Texas
                      Trial Court Cause No. 17-0375-CCL


                      MEMORANDUM OPINION
      Appellant, Silvia America Martinez, pleaded guilty to the Class A
misdemeanor offense of assault-family violence. See TEX. PENAL CODE ANN.
§ 22.01(a)(1) (West 2019). Pursuant to the terms of a plea agreement, the trial court
deferred a finding of guilt and placed Appellant on community supervision for one
year. The State subsequently filed a motion to adjudicate Appellant’s guilt. The
trial court held a contested hearing on the State’s motion to adjudicate, found all but
one of the State’s allegations to be true, and adjudicated Appellant guilty of the
charged offense. The trial court assessed Appellant’s punishment at confinement in
the county jail for 365 days. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, a copy of the clerk’s record and the
reporter’s record, and an explanatory letter. Counsel advised Appellant of her right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of her right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. The State presented
evidence in support of the allegations in the motion to adjudicate. In that regard, we
note that proof of one violation of the terms and conditions of community
supervision is sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342
(Tex. Crim. App. 2009). Further, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision and adjudication of guilt. Jordan v. State, 54
S.W.3d 783, 785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658,


                                           2
661–62 (Tex. Crim. App. 1999). Based on our review of the record, we agree with
counsel that no arguable grounds for error exist.1
         We grant counsel’s motion to withdraw and affirm the judgment of the trial
court.


                                                           PER CURIAM


August 8, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




         1
        We note that Appellant has a right to file a petition for discretionary review pursuant to Texas Rule
of Appellate Procedure 68.
         2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      3